DETAILED ACTION
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	Please note that claims have been received but at clearly labeled “Proposed Amendment to the Claims (NOT TO BE ENTERED INTO THE RECORD).” (page 4 of 8, claims received 11/13/2020 and page 3 of 8 Miscellaneous incoming letter received 11/13/2020).  The claims have not been considered as they are not to be entered into the record. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
 


				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20-22, 24, 32, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog (3506505) in view of Hagel (20010001970) and Boden et al (4430354).
Regarding claim 18, Herzog teaches a nitrocellulose granule (col. 1, lines 25-35) propellant with perforation (7-hole) (col. 2, lines 50-60) and a graphite coating (col. 2, lines 50-60).  Herzog discloses that the coating can penetrate the surface of the granule and states “that the outermost layer of the powder granules is impregnated by this plasticizer or coating substance.” (col. 1, lines 25-40).  Alternatively, Herzog discloses a perforated granule and thus any coating will “penetrate partly or entirely into the granules” since the granules have holes through them.
Hagel teaches the use of vanillin (meets claimed structure) as a coating onto a nitrocellulose based propellant to improve and characterize the odor (para. 0016 and 0022).  The claimed burn rate is considered to be inherent to the coated propellant as taught above.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re 
Boden discloses that ethyl vanillin is known to have a stronger flavoring power than vanillin (col. 3, lines 10-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the ethyl vanillin as taught by Boden since Boden suggests that it will have a stronger flavor power and since Hagel suggests that one would use vanillin in the coating of nitrocellulose propellants to improve and characterize the odor.
Regarding claim 19, Herzog teaches a nitrocellulose granule (col. 1, lines 25-35)
Regarding claim 20, Herzog teaches a nitrocellulose propellant with perforation (7-hole) (col. 2, lines 50-60).
Regarding claim 21 and 22, Herzog teaches a nitrocellulose granule (col. 1, lines 25-35).
Regarding claim 23 and 33, Hagel teaches the use of vanillin (meets claimed structure) as a coating onto a nitrocellulose based propellant to improve and characterize the odor (para. 0016 and 0022).
Regarding claim 24, Herzog teaches a graphite coating (col. 2, lines 50-60).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the differences between the two references.  First, both are classified in the explosive arts thus they are in a related field.  Further, even though Applicant 
Applicant argues that the coating does not diffuse or penetrate partly or entirely.  This is not persuasive since Herzog discloses that the coating can penetrate the surface of the granule and states “that the outermost layer of the powder granules is impregnated by this plasticizer or coating substance.” (col. 1, lines 25-40).  Applicant argues that this does not meet the claim limitation of “diffused or penetrated partly or entirely into a propellant matrix of the granules of the energetic material”.  Herzog states that the outermost layer of the granules is impregnated, thus meeting the claims.  Alternatively, Herzog discloses a perforated granule and thus any coating will “penetrate partly or entirely into the granules” since the granules have holes through them.  Applicant argues this claim limitation as well but “penetrated partly” into the granule is met by the coating going into a hole in the granule.
In response to applicant's argument that the coating taught by Herzog does not mention modifying the burn rate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Hagel does provide a motivation to coat a propellant with the Vanillin and that motivation is to improve and characterize the odor.
Response to Amendment
The declaration under 37 CFR 1.132 filed 8/17/2020 is insufficient to overcome the rejection of claims as indicated above based upon the rejection over Herzog (3506505) in view of Hagel . as set forth in the last Office action because:  The declaration is not commensurate in scope with the claims.  The declaration states, “While nitrocellulose is referred to in Hagel, amongst a list of other secondary explosives, it is only included in low amounts of 0-30 wt.% of the propellant charge.”  The instant claims do not exclude the mixture of nitrocellulose with other explosives.  
The declaration argues that Hagel describes vanillin providing an odor at “the end of the combustion process” and one would not consider coating propellant granules to impart an odor.  These arguments are not supported by the quoted paragraph of Hagel (0016) which does not provide an indication that the odor is provided at the end of the combustion process.
The declaration provides a different combination.  An alternative arrangement does not render the prior art combination non-obvious.  
Applicant argues that Boden is not analogous art.  Hagel is analogous art and teaches that it is known to add flavor or scent to propellant to improve and characterize the odor (para. 0016 and 0022).  One of skill in the art would certainly looks to other references that impart flavor or scent especially in the case of Boden which recites that ethyl vanillin is known to have a stronger flavoring power than vanillin (col. 3, lines 10-35).  Since Hagel clearly discloses the use of vanillin, the motivation to obtain a stronger flavoring power is clear with the combination of Boden.  The same technical problem is involved, i.e. that of a stronger flavoring or scent.  Boden indicates that ethyl vanillin is preferred for stronger flavor than vanillin and thus one of skill would be motivated to substitute it for the vanillin in Hagel.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AILEEN B FELTON/Primary Examiner, Art Unit 1734